MEMORANDUM ***
Appellant P.J., a minor represented by his guardians ad litem, Denise and Matthew Jakubiak, challenges the district court’s judgment in favor of the Pomona Unified School District (District) and the California Special Education Hearing Office (SEHO).
1. P.J. had notice of the hearing. PJ.’s parents acknowledged receiving the hearing notice, which advised them that the hearing would be continued from day-to-day until completed.
2. Denial of P.J.’s request for a continuance based on his counsel’s scheduling conflicts did not violate due process. The student’s parents waited until a week prior to the hearing to retain an attorney who was unable to attend the hearing due to scheduling conflicts. Neither Cal. Educ.Code § 56507(a) nor 34 C.F.R. § 300.511 govern this case, as they only address potential bases for a continuance.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.